DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basye; Kenneth John et al. (US 20140163978 A1; hereinafter referred to as Basye et al.).
As to independent claim 1, Basye et al. teaches a computer-implemented method (see ¶ [0008]: “In some current approaches to speech recognition, speech recognition capabilities are allocated among one or more computing devices in a distributed computing environment.”) comprising:
see ¶ [0019]: “The ” Here, it is interpreted that the digital signal processor, which is within the audio detection module (i.e. analogous to the first component) is analogous to the first processor. Also, the fist mode / power consumption is interpreted as analogous to the “low-power” state of the processor disclosed by Basye et al.);
receiving first audio data representing first audio (see ¶ [0016]: “The analog/digital converter 102 may r”);
storing first data representing the first audio in a first buffer component (see ¶ [0017]: “The memory buffer module 104 may include one or more ”);
determining, using a first component associated with a second processor, that an audible sound is represented in the first audio data (see ¶ [0019] and [0013]: [0019]: “The ”. Here, it is interpreted that the first component is still analogous to the audio detection module, the second processor is analogous to the processor within the speech detection module, the first audio data is analogous to the audio input, and the audible sound analogous to the speech.);
operating the first processor in a second mode, the second mode associated with second power consumption that is higher than the first power consumption (see ¶ [0011] and [0044]: [0011]: “In some embodiments, ”. Here, it is interpreted that the second mode is analogous to the high-power activate state and the greater functionality associated with power consumption);
determining, using a second component associated with the first processor operating in the second mode, that a wakeword is represented in a first portion of the first data (see ¶ [0047]: “Returning to block 314, if the ”. Here, it is interpreted that the second component is analogous to the speech detection module, which is associated with the audio detection module (first component) which is at the same time associated with the first processor.); and
causing speech processing to be performed on the first portion of the first data (see Figure 3 (element 326) and ¶ [0048]: “[...] In other embodiments, block 324 may be omitted, and the illustrative routine 300 may proceed directly from block 320 to block 326 responsive to the ”);
Regarding claim 2, Basye et al. teaches a method wherein the first component is an audio activity detector (see ¶ [0013]: “[…] While the ”. Here, it is interpreted that the first component is still analogous to the audio detection module), the method further comprising: 
sending, by the first component to a third component associated with the first processor, second data representing an interrupt that causes the first processor to operate in the second mode (see ¶ [0013]: “[…] While the ” Here, it is interpreted that the third component is analogous to the power management module.).
Regarding claim 3, Basye et al. teaches a method wherein the first buffer component is a circular buffer and is associated with the second processor (see ¶  [0018]: “[…] the memory buffer module 104 includes a ring buffer,[…]”), the method further comprising:
receiving, by the first buffer component, second data (see ¶ [0016], [0018]: [0016]: “The memory buffer module 104 may be in communication with the audio detection module 106; the speech detection module 108; […]”; [0018]: “A memory buffer of the memory buffer module 104 may be selected to store an audio input depending on which other modules are activated.”. Here, similar to previous limitations it is interpreted that the first buffer component is analogous to one of one or more memory buffers and the second data analogous to the activation of high-power state of a module.).; and
sending, by the first buffer component to the second component and based on receiving the second data, the first data (see ¶ [0016]-[0018]: [0016]: “The memory buffer module 104 may be in communication with the audio detection module 106; the speech detection module 108; […]”; [0017]: “The memory buffer module 104 may include one or more memory buffers configured to store digital audio input. The audio input obtained by the audio input module 208 […] may be recorded to the memory buffer module 104. The audio input recorded to the memory buffer module 104 may be accessed by other modules of the power management subsystem 100 for processing by those modules […]”; [0018]: “A memory buffer of the memory buffer module 104 may be selected to store an audio input depending on which other modules are activated.”. Here, similar to previous limitations it is interpreted that the first buffer component is analogous to one of one or more memory buffers, the second component is analogous to the speech processing module, the first data is analogous to the audio input, and the second data analogous to the activation of high-power state of a module processor.).
Regarding claim 5, Basye et al. teaches a method wherein determining that the wakeword is represented in the first portion of the first data further comprises:
receiving, by the second component, the first data, wherein the first data is associated with a first sampling rate and the second component is a wakeword detector (see ¶ [0020] and [0028]: [0020]: “[...] Optionally, the power management module 120 (or audio detection module 106) may direct the audio input module 208 to increase its ”. Here, the speech processing module is similarly interpreted as analogous to the second component and the sampling rate (whether measured in frame rate or bit rate) is interpreted as analogous to the first sampling rate.);
determining, by the second component, that the wakeword is not represented in a second portion of the first data, the second component configured to process the first data at a first rate that exceeds the first sampling rate (see ¶ [0020] citation above and ¶ [0024]: “The ” Here, the speech processing module is similarly interpreted as analogous to the second component, the sampling rate (whether measured in frame rate or bit rate) is interpreted as analogous to the first sampling rate, and the first audio analogous to the audio intput.); and
determining, by the second component, that the wakeword is represented in the first portion of the first data (see ¶ [0010] and [0013]: [0013]: “The ”).
Regarding claim 6, Basye et al. teaches a method further comprising:
storing the first audio data in a second buffer component (see Fig. 1 and ¶ [0016]: “The analog/digital converter 102 may receive an audio input from an audio input module 208.”. Here, it is interpreted that since the analog/digital converter 102 is associated with the memory buffer module 104 as shown in Fig. 1, then one of the one or more memory buffers in the memory buffer component will receive and store the audio data as mentioned in previous limitation(s).);
sending, by the first component to the first processor, second data representing an interrupt that causes the first processor to operate in the second mode (see ¶ [0013]: “In an example implementation, the power management subsystem may include an ” Here, it is interpreted that the first component is still analogous to the audio detection module second data/interrupt: activation of inactive state, the second mode: active/high-power state.); and 
(see ¶ [0018] and [0049]: [0018] “[...] In some embodiments, the memory buffer module 104 includes a ring buffer, in which audio input may be recorded and overwritten in the order that it is obtained by the audio input module 208.”; [0049] “[...]t”. Here, the first component and the second buffer component are interpreted as above, while the third data is interpreted as analogous to “third” audio input, the second data is analogous to the activation of high-power state, and that the output of first audio data is analogous to the transmitted audio input.).
Regarding claim 7, Basye et al. teaches a method further comprising:
storing, by a second buffer component associated with the second processor, the first audio data (see ¶ [0018]: “For example, if only the audio detection module 106 is active, an audio input may be stored to a hardware memory buffer with relatively small capacity. However, if other modules are activated, such as the speech detection module 108; the speech processing module 110; the application processing module 112; and/or the network interface module 206, the audio input may be stored to a software memory buffer of relatively larger capacity.”);
see ¶ [0016]-[0018] citations similar to claim 3. Here, similar to previous limitations, it is interpreted that the second buffer component is analogous to one of one or more memory buffers, the first audio data is analogous to the audio input, and the second data analogous to the activation of high-power state of a module processor.);
sending, by the second buffer component, the first audio data to a third component associated with the second processor (see ¶ [0020] citations similar to claim 3. Here, similar to previous limitations, it is interpreted that the third component is analogous to the power management module”); and
generating, by the third component and using the first audio data, the first data. (see ¶ [0020]: “[...] Optionally, the power management module 120 (or audio detection module 106) may direct the audio input module 208 [...]”. Here, the third component is still interpreted as analogous to the power management module and the first audio data analogous to the audio input.).
Regarding claim 8, Basye et al. teaches a method further comprising:
receiving, by a third component associated with the second processor, the first audio data, the first audio data associated with a first sampling rate see ¶ [0020]: “If the audio detection module 106 determines that the obtained audio input has an energy level satisfying an energy level threshold, it may communicate with the power management module 120 to direct the power management module 120 to activate the speech detection module 108. [...] Optionally, the power management module 120 (or audio detection module 106) may direct the audio input module 208 to increase its ”. Here, it is interpreted that the third component associated with the second processor (within the speech detection module) is similarly analogous to the power management module, the first audio data to the audio input, and the first sampling rate to the sampling rate (whether measured in frame rate or bit rate).;
generating, by the third component and using the first audio data, the first data, the third component configured to process the first audio data at a first rate that exceeds the first sampling rate (see ¶ [0020] citation from above limitation: “Here, it is still interpreted that the third component associated with the second processor (within the speech detection module) is similarly analogous to the power management module, the first audio data to the audio input, and the first sampling rate to the sampling rate (whether measured in frame rate or bit rate). Additionally, the “exceeds the first sampling rate” is interpreted as analogous to the increase in the sampling rate.); and
sending, by the third component, the first data to the first buffer component. (see ¶ [0015]: “[…]” Here, the third component in communications with first buffer component is interpreted as analogous to the power management module in communication with audio detection module, which is in communication with the memory buffer module.);
Regarding claim 9, Basye et al. teaches a method further comprising:
operating the first processor in the second mode (see ¶ [0011]: “The power management subsystem may itself include one or more selectively activated modules. In some embodiments, ”);
generating, by a third component associated with the second processor and using second audio data, second data, wherein the third component is configured to process the second audio data at a first rate (see ¶ [0020]: “[...] Optionally, the ”. Here, first rate is interpreted as analogous to the “sampling rate (whether measured in frame rate or bit rate)” while similar to previous claims/limitations, the third component is interpreted as analogous to the power management module and the second data to the activating high-power state / module.);
operating the first processor in the first mode (see ¶ [0011] citation as in first limitation of current claim: Here, the interpretation is similar to the limitation above but the first mode is interpreted as the low-power state.); and
generating, by the third component and using the first audio data, the first data, wherein the third component is configured to process the first audio data at a second rate exceeding the first rate (see ¶ [0020] citation as in second limitation of current claim: Here, the interpretation is similar to the limitation above but the exceeding the first rate portion is interpreted as analogous to the increase of sampling rate (whether measured in frame rate or bit rate).).
Regarding claim 10, Basye et al. teaches a method comprising:
receiving, by the second component, second audio data representing second audio captured while the first processor is operating in the second mode  (see ¶ [0011], [0018], [0020], and [0044]: [0011]: “[…] selectively activated modules are implemented as dedicated hardware (such as an integrated circuit, a digital signal processor or other type of processor) that may be . Here it is interpreted that the second component is still analogous to the speech detection module, the second audio data to the 'overwritten' audio input, the first processor to the processor within the audio detection module, and the second mode/second power consumption (higher than first power consumption) to the high-power state.);
processing, by the second component, the second audio data at a first rate (see ¶ [0011], [0018], [0020], and [0044] citations from limitation above: Here it is interpreted that the second component is still analogous to the speech detection module, the second audio data to the 'overwritten' audio input, and the first rate to the sampling rate.);
receiving, by the second component, the first data representing the first audio captured while the first processor is operating in the first mode (see ¶ [0020]: “[...]In another alternative, the audio detection module 106 may communicate directly with the speech detection module 108 to activate it. Optionally, the power management module 120 (or audio detection module 106) may direct the audio input module 208 to increase its sampling rate (whether measured in frame rate or bit rate”. Here, interpretation is similar to above limitation where the second component is still analogous to the speech detection module, which receives communications from the audio detection module (i.e., audio input which is is considered as the first audio). Additionally, it is interpreted that the first mode is analogous to the low-power state; and
see ¶ [0020] citation from limitation above. Here, interpretation is similar to above limitation, additionally, it is interpreted that processing at a second rate / sampling rate exceeding the first rate analogous to the “increase sampling rate (whether measured in frame rate or bit rate)”.).
Regarding claims 11-13 and 15-20, Basye et al. teaches all the limitations as in claims 1-3 and 5-10 and further teaches a system comprising:
at least one processor; and
memory including instructions operable to be executed by the at least one processor (see Fig. 2: “processing unit” element 202 and “memory” element 210.).
Claim Rejections - 35 USC § 103
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Basye; Kenneth John et al. (US 20140163978 A1; hereinafter referred to as Basye et al.) as applied to claim1-3, 5-13, and 15-20 above, and further in view of Wang, Rui et al (US 10304475 B1; hereinafter referred to as Wang et al.). 
Regarding claim 4, Basye et al. teaches all of the limitations as in claim 1, above. Basye further teache a method further comprising:
receiving, by a third component associated with the second processor, the first audio data including a first portion that is associated with a first microphone and a second portion that is associated with a second microphone (see Fig. 1, and ¶ [0040] and [0047]: [0040] : “The audio input module 208 may include an audio input device, such as a microphone or array of microphones, whether analog or digital. The ”. Here, the third component is interpreted as analogous to the power management subsystem, which is interpreted to be associated with the processor within the speech detection module (Fig. 1) which is interpreted as the second processor. The fist and second portion of the audio input (i.e., first audio data) is interpreted as a segment of the audio input (e.g., wakeword(s)) received by the audio input module by its array of microphones (one or more microphones) which is eventually received by the power management subsystem.);
determining, by the third component based on at least the first portion and the second portion, a plurality of audio signals (see ¶ [0039]: “Optionally, the ”. Here, the plurality of signals is interpreted as analogous to the subsequently received audio inputs.) comprising:
sending, by the third component to the first buffer component, the first data. (see Fig. 1 and ¶ [0018]: “A memory buffer of the memory buffer module 104 may be selected to store an audio input depending on which other modules are activated.”. Here, similar to last limitation of claim 3 it is interpreted that the first buffer component is analogous to one of one or more memory buffers, the second component is analogous to the speech processing module, the first data is analogous to the audio input(s).).
However, Basye et al.  does not explicitly teach wherein a plurality of audio signals comprises: 
the first data corresponding to a first direction, and
second data corresponding to a second direction
determining a first signal quality metric value corresponding to the first data;
determining a second signal quality metric value corresponding to the second data;
determining that the first signal quality metric value indicates a higher signal quality than the second signal quality metric value.
Wang et al. does teach wherein:
 the first data corresponding to a first direction (see Col 13, lines 19-23: “For example, a first beamformed audio signal may correspond to a first beam and to a first direction, a second beamformed audio signal may correspond to a second beam and to a second direction, and so forth.”), and
second data corresponding to a second direction (see Col 13, lines 19-23: “For example, a first beamformed audio signal may correspond to a first beam and to a first direction, a second beamformed audio signal may correspond to a second beam and to a second direction, and so forth.”);
see ¶ Col 4, lines 48-50: “The device 100 may then process (176) first audio data for the first beam using a first trained model to determine a first score.”);
determining a second signal quality metric value corresponding to the second data (see Col 4, lines 62-64: “The device 100 may also process (178) second audio data for the second beam using a second trained model to determine a second score.);
determining that the first signal quality metric value indicates a higher signal quality than the second signal quality metric value (see Col 5, lines 23-29: “Based on the first and/or second scores, the device 100 may detect ( 180) that the trigger word or portion thereof is represented in one or both of the first beam and/or second beam. ”). 
Basye et al. and Wang et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech processing systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Basye et al. to incorporate the teachings of Wang et al. of disclosing first and second data corresponding to a first and second direction, respectively; determining a first and second signal quality metric value (i.e., confidence score) corresponding to the first and second data, respectively; and determining that the first signal quality metric value (i.e., confidence score) indicates a higher signal quality (i.e., stronger confidence score) than the second signal quality metric value which provides the benefit of improving wakeword detection, trigger 
Regarding claim 14, Basye et al. in combination with Wang et al. teach all the limitations as in claims 1, 4, and 11, above. 
Basye et al. further teaches a system comprising:
at least one processor; and
memory including instructions operable to be executed by the at least one processor (see Fig. 2: “processing unit” element 202 and “memory” element 210.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bleu-Laine; Gilles-Arnaud et al. (US 10080193 B1); and 
Secker-Walker; Hugh Evan et al. (US 9818407 B1).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 8:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659